



Exhibit 10.2




Performance-Based Restricted Stock Unit Award Metrics for 2020




On December 11, 2019, the Compensation Committee of the Board of Directors of
the Company approved the specific performance goals and business criteria to be
used for purposes of determining any future performance-based restricted stock
unit final awards for the 2020-2022 performance-period for participants,
including executive officers, under the Company's shareholder-approved 2018
Long-Term Incentive Plan (filed as Appendix I to the Company's Schedule 14A
Definitive Proxy Statement filed on March 29, 2018).


The performance based restricted stock unit grant is a target opportunity;
however, participants will have the opportunity to earn a maximum of up to 200%
of the target. The performance based restricted stock unit grant has a
three-year performance period (2020-2022), after which the Compensation
Committee will determine the final award based on corporate
performance-to-objectives. The maximum performance level that can be achieved
for any single metric for the 2020 Performance Unit grants is 200%. 100% of the
final award will be based on financial metrics and can be modified by up to
+/-25% based on relative Total Shareholder Return of Ford’s common stock
compared to a peer group of companies over the three-year performance period.
The metrics and weightings are summarized below:






Financial Metrics – 100%
Company Free Cash Flow
Company Adjusted EBIT Margin
External Annual ROIC
Weighting
50%
30%
20%


Total Shareholder Return


Modifier
Total Shareholder Return (TSR)


+/- 25%











  











